TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00674-CV



  Baldev Corporation, a Texas Corporation; Digant Ishwarlal Patel, a/k/a Digesh Patel;
  Shilu Patel, A/K/A Shilu Ishwarlal Patel, Individually; Maruti Limited Partnership, a
 Texas Limited Partnership; SS Management, LLC, a Texas Limited Liability Company;
                and Marutinandan, Inc., a Texas Corporation, Appellants

                                                v.

                     The State of Texas; The City of Alvin, Texas; and
                        The County of Brazoria, Texas, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
     NO. D-1-GV-09-002481, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The appellants have filed a motion requesting that their appeal be dismissed. See Tex.

R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                             __________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed on Appellants’ Motion

Filed: November 19, 2010